UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q Check One x Quarterly report under Section 13 or 15(d) of the Securities Exchange Act of 1934 for the quarterly period ended June 30, 2012 or o Transition report under Section 13 or 15(d) of the Securities Exchange Act of 1934 Commission File Number 0-12500 ISRAMCO, INC (Exact Name of registrant as Specified in its Charter) Delaware 13-3145265 (State or other Jurisdiction of Incorporation or Organization) I.R.S. Employer Number 2425 West Loop South, Suite 810, HOUSTON, TX 77027 (Address of Principal Executive Offices) 713-621-5946 (Registrant’s Telephone Number, Including Area Code) Indicate by check whether the registrant: (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer x Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x The number of shares outstanding of the registrant’s Common Stock as August 9, 2012 was 2,717,691. Table of Contents TABLE OF CONTENTS Page PART I. FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements (unaudited) 4 Condensed Consolidated Balance Sheets at June 30, 2012 and December 31, 2011 4 Condensed Consolidated Statements of Operations for the three and six months ended June 30, 2012 and 2011 5 Condensed Consolidated Statements of Cash Flows for the six months ended June 30, 2012 and 2011 6 Notes to Condensed Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item3. Quantitative and Qualitative Disclosures about Market Risk 24 Item 4. Controls and Procedures 24 PART II. OTHER INFORMATION Item 1. Legal Proceedings 25 Item 1A. Risk Factors 25 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 25 Item 3. Defaults Upon Senior Securities 25 Item 4 (Removed and Reserved) 25 Item 5. Other Information 26 Item 6. Exhibits 26 Signatures 27 Table of Contents Forward Looking Statements CERTAIN STATEMENTS MADE IN THIS QUARTERLY REPORT ON FORM 10-Q ARE “FORWARD-LOOKING STATEMENTS” WITHIN THE MEANING OF THE PRIVATE SECURITIES LITIGATION REFORM ACT OF 1995. FORWARD-LOOKING STATEMENTS CAN BE IDENTIFIED BY TERMINOLOGY SUCH AS “MAY”, “WILL”, “SHOULD”, “EXPECTS”, “INTENDS”, “ANTICIPATES”, “BELIEVES”, “ESTIMATES”, “PREDICTS”, OR “CONTINUE” OR THE NEGATIVE OF THESE TERMS OR OTHER COMPARABLE TERMINOLOGY AND INCLUDE, WITHOUT LIMITATION, STATEMENTS BELOW REGARDING EXPLORATION AND DRILLING PLANS, FUTURE GENERAL AND ADMINISTRATIVE EXPENSES, FUTURE GROWTH, FUTURE EXPLORATION, FUTURE GEOPHYSICAL AND GEOLOGICAL DATA, GENERATION OF ADDITIONAL PROPERTIES, RESERVES, NEW PROSPECTS AND DRILLING LOCATIONS, FUTURE CAPITAL EXPENDITURES, SUFFICIENCY OF WORKING CAPITAL, ABILITY TO RAISE ADDITIONAL CAPITAL, PROJECTED CASH FLOWS FROM OPERATIONS, OUTCOME OF ANY LEGAL PROCEEDINGS, DRILLING PLANS, THE NUMBER, TIMING OR RESULTS OF ANY WELLS, INTERPRETATION AND RESULTS OF SEISMIC SURVEYS OR SEISMIC DATA, FUTURE PRODUCTION OR RESERVES, LEASE OPTIONS OR RIGHTS, PARTICIPATION OF OPERATING PARTNERS, CONTINUED RECEIPT OF ROYALTIES, AND ANY OTHER STATEMENTS REGARDING FUTURE OPERATIONS, FINANCIAL RESULTS, OPPORTUNITIES, GROWTH, BUSINESS PLANS AND STRATEGY. BECAUSE FORWARD-LOOKING STATEMENTS INVOLVE RISKS AND UNCERTAINTIES, THERE ARE IMPORTANT FACTORS THAT COULD CAUSE ACTUAL RESULTS TO DIFFER MATERIALLY FROM THOSE EXPRESSED OR IMPLIED BY THESE FORWARD-LOOKING STATEMENTS. ALTHOUGH THE COMPANY BELIEVES THAT EXPECTATIONS REFLECTED IN THE FORWARD-LOOKING STATEMENTS ARE REASONABLE, IT CANNOT GUARANTEE FUTURE RESULTS, PERFORMANCE OR ACHIEVEMENTS. MOREOVER, NEITHER THE COMPANY NOR ANY OTHER PERSON ASSUMES RESPONSIBILITY FOR THE ACCURACY AND COMPLETENESS OF THESE FORWARD-LOOKING STATEMENTS. THE COMPANY IS UNDER NO DUTY TO UPDATE ANY FORWARD-LOOKING STATEMENTS AFTER THE DATE OF THIS REPORT TO CONFORM SUCH STATEMENTS TO ACTUAL RESULTS. 3 Table of Contents PART I - Financial Information ITEM 1. Financial Statements ISRAMCO INC. CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except share and per share amounts) (Unaudited) As of June 30, 2012 As of December 31, 2011 ASSETS Current Assets: Cash and cash equivalents $ $ Accounts receivable, net Restricted and designated cash 61 Deferred tax assets Derivative asset Prepaid expenses and other Total Current Assets Property and Equipment, at cost – successful efforts method: Oil and Gas properties Advanced payment for equipment Service Equipment and other Total Property and Equipment Accumulated depreciation, depletion and amortization ) ) Net Property and Equipment Marketable securities, at market - Derivative asset Deferred tax assets and other Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current liabilities: Accounts payable and accrued expenses $ $ Bank overdraft - Current maturities of long-term debt - Due to related party and accrued interest Total current liabilities Due to related party and accrued interest Other Long-term Liabilities: Asset retirement obligations Commitments and contingencies Shareholders’ equity: Common stock $0.0l par value; authorized 7,500,000 shares;issued 2,746,958 shares; outstanding 2,717,691 shares 27 27 Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive income - Treasury stock, 29,267 shares at cost ) ) Total Isramco, Inc.shareholders’ equity Non controlling interest 5 Total equity Total liabilities and shareholders’ equity $ $ See notes to the unaudited condensed consolidated financial statements. 4 Table of Contents ISRAMCO INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except share and per share amounts) (Unaudited) Three Months Ended June 30 Six Months Ended June 30 Revenues Oil and gas sales $ Production Services - - Office services Other 31 24 60 39 Total revenues Operating expenses Lease operating expense, transportation and taxes Depreciation, depletion and amortization Accretion expense Production Services - - Loss from plug and abandonment 57 General and administrative Total operating expenses Operating income Other expenses (income) Interest expense, net Realized gain on marketable securities - - ) - Net (gain) loss on derivative contracts ) ) ) Currency exchange rate differences - - ) - Total other expenses (income) ) ) Income (Loss) before income taxes ) Income tax (expense)benefit ) ) ) Net Income (loss) $ ) Net income attributable to non-controlling interests - - Net Income (loss) attributable to Isramco $ ) Earnings (loss) per share – basic: $ ) Earnings (loss) per share – diluted: $ ) Weighted average number of shares outstanding basic: Weighted average number of shares outstanding diluted: See notes to the unaudited condensed consolidated financial statements. 5 Table of Contents ISRAMCO INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (Unaudited) Six Months Ended June 30 Cash Flows From Operating Activities: Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash provided by operating activities: Depreciation, depletion, amortization and impairment Accretion expense Realized gain on marketable securities ) - Changes in deferred taxes ) Net unrealizedgain on derivative contracts ) ) Amortization of debt cost 70 Changes in components of working capital and other assets and liabilities Accounts receivable ) Prepaid expenses and other current assets Due to related party Accounts payable and accrued liabilities ) Net cash provided by operating activities Cash flows from investing activities: Addition to property and equipment, net ) ) Proceeds from sale of marketable securities - Restricted cash and deposit, net ) Net cash used in investing activities ) ) Cash flows from financing activities: Repayment on loans – related parties, net - ) Proceeds onloans – related parties, net Repayment of long-term debt ) ) Borrowings (repayment) of short - term debt, net ) Net cash used in financing activities ) ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ See notes to the unauditedcondensed consolidated financial statements. 6 Table of Contents Isramco Inc. Notes to Condensed Consolidated Financial Statements (Unaudited) Note 1 - Financial Statement Presentation Isramco, Inc. and its subsidiaries and affiliated companies ( together referred to as “We”, “Our”, “Isramco” or the “Company") is predominately an independent oil and natural gas company engaged in the exploration, development and production of oil and natural gas properties located onshore in the United States and ownership of various royalty interests in oil and gas concessions located offshore Israel. The Company also operates a well service company that provides well maintenance and workover services, well completion and recompletion services. The accompanying unaudited financial statements and notes of Isramco have been prepared pursuant to the rules and regulations of the United States Securities and Exchange Commission. Pursuant to such rules and regulations, certain disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been omitted. The accompanying financial statements and notes should be read in conjunction with the accompanying financial statements and notes included in Isramco’s 2011 Annual Report on Form 10-K. The accompanying unaudited interim financial statements furnished in this report reflect all adjustments that are, in the opinion of management, necessary to a fair statement of Isramco’s results of operations and cash flows for the three-month and six-month periods ended June30, 2012 and 2011 and Isramco’s financial position as of June30, 2012. Use of Estimates The preparation of the Company’s condensed consolidated financial statements in conformity with accounting principles generally accepted in the United States requires the Company’s management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities, if any, at the date of the condensed consolidated financial statements and the reported amounts of revenues and expenses during the respective reporting periods. The Company bases its estimates and judgments on historical experience and on various other assumptions and information that are believed to be reasonable under the circumstances. Estimates and assumptions about future events and their effects cannot be perceived with certainty and, accordingly, these estimates may change as new events occur, as more experience is acquired, as additional information is obtained and as the Company’s operating environment changes. Actual results may differ from the estimates and assumptions used in the preparation of the Company’s condensed consolidated financial statements. Consolidated interim period results are not necessarily indicative of results of operations or cash flows for the full year and accordingly, certain information normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States has been condensed or omitted. The Company has evaluated events or transactions through the date of issuance of these condensed consolidated financial statements. Risk Management Activities The Company follows Accounting Standards Codification (ASC) 815, Derivatives and Hedging. From time to time, the Company may hedge a portion of its forecasted oil and natural gas production. Derivative contracts entered into by the Company have consisted of transactions in which the Company hedges the variability of cash flow related to a forecasted transaction. The Company has elected to not designate any of its positions for hedge accounting. Accordingly, the Company records the net change in the mark-to-market valuation of these positions, as well as payments and receipts on settled contracts, in “Net loss (gain) on derivative contracts” in the consolidated statements of operations. Consolidation The condensed consolidated financial statements include the accounts of Isramco andits subsidiaries. Inter-company balances and transactions have been eliminated in consolidation. Non Controlling Interests Non controlling interests represent third-party ownership in the net assets of the Company’s consolidated well service subsidiary and are presented as a component of equity. Recently Issued Accounting Pronouncements There were no new accounting pronouncements that had a significant impact on the Company’s operating results or financial position. 7 Table of Contents Note 2 - Supplemental Cash Flow Information Cash paid for interest and income taxes was as follows for the six months ended June 30 (in thousands): Six Months Ended June 30 Interest $ $ Income taxes - - The consolidated statements of cash flows for the period ended June 30, 2012 exclude the following non-cash transactions: · Property and equipment of $1,624,000 included in accounts payable Note 3 - Derivative Contracts At June30, 2012, the Company had a $3.37 million commodity derivative asset, of which $1.6 million was classified as current. For the six months ended June30, 2012, the Company recorded a net derivative gain of $1.56 million ($0.99 million unrealized gain and a $0.57 million gain from net cash received on settled contracts). At June30, 2011, the Company had a $2.2 million commodity derivative asset, of which $1.7 million was classified as current. For the six months ended June30, 2011, the Company recorded a net derivative loss of $3.2 million ($3.2 million unrealized gain and a $6.4 million loss from net cash paid on settled contracts). Crude Oil At June30, 2012, the Company had the following crude oil swap positions: Swaps Period Volume in Bbls Price / PriceRange Weighted AveragePrice July 2012 – December 2012 January 2013 – December 2013 January 2014 – December 2014 Note 4 - Long-Term Debt and Interest Expense Long-Term Debt as of June 30, 2012 and December31, 2011 consisted of the following (in thousands): As of June 30, 2012 As of December 31, 2011 Libor + 2% Bank Revolving Credit Facility due 2012 - Libor + 6% Related party Debt Libor + 5.5% Related party Debt - Libor + 5.5% Related party Debt - Libor + 6% Related party Debt Libor + 6% Related party Debt Libor + 6% Related party Debt Libor + 5.5% Related party Debt Less: Current Portion of Long-Term Debt ) ) Total 8 Table of Contents Senior Secured Revolving Credit Agreements The Company entered into a Senior Secured Revolving Credit Agreement, dated as of March27, 2008 and Amended and Restated as of December 19, 2008 (such Agreement as amended, “Senior Credit Agreement”), with each of the lenders from time to time party thereto (the “Lenders”).The Bank of Nova Scotia is the administrative agent for the Lenders. The Senior Credit Agreement originally provided for a $150 million facility due in 2012 with a borrowing base of $54 million that was redetermined from time to time and adjusted based on the Company’s oil and gas properties, reserves, other indebtedness and other relevant factors (such credit facility, as redetermined, the “Senior Credit Facility”). During the fourth quarter of 2011 the Lenders reduced the borrowing base to zero. On April 27, 2012, the Company entered into the Fourth Amendment to the Credit Agreement with The Bank of Nova Scotia, formalizing the election to pay the $20,000,000 borrowing base deficiency in six monthly installments of $3,333,333.33. The amendment also changed the termination date of credit agreement to June 29, 2012. As of June 29, 2012 the Company has fully paid all amounts owed and terminated the Senior Credit Facility with the Lenders Related Party Debt On March 29, 2012, the Company entered into a Loan Agreement with I.O.C. Israel Oil Company, Ltd., a related party (“IOC”) pursuant to which it borrowed $3,500,000. The loan bears interest at a rate of Libor + 5.5% per annum and matures on March 29, 2013, when all accrued interest and principal is due and payable.The loan may be prepaid at any time without penalty or premium. The loan is unsecured. The purpose of the loan was to provide funds to Isramco for the payment of amounts were due to the Lenders under the Senior Credit Facility. On April 29, 2012, the Company entered into another Loan Agreement with IOC, pursuant to which it borrowed an amount of $10,000,000. The loan bears interest of Libor+5.5% per annum and payable on April 30, 2013, when all accrued interest and principal is due and payable. The loan may be prepaid at any time without penalty or premium. The loan was funded by the Lender in three monthly installments starting April 2012. The loan is unsecured.The purpose of the loan was to provide funds to Isramco for the payment of the amounts that were due to the Lenders under the Senior Credit Facility during the remainder of 2012. Interest expense The following table summarizes the amounts included in interest expense for the six month ended June 30, 2012 and 2011 (in thousands): Six Months Ended June 30 Current debt, long-term debt and other - banks corporation $ $ Long-term debt – related parties $ $ Note 5 - Sale of Marketable Securities During February 2012 the Company has sold all of its investment in shares of Jerusalem Oil Exploration Ltd. (“JOEL”) to Equital Ltd. Both JOEL and Equital Ltd. are related parties of Isramco Inc. JOEL is also a subsidiary of Equital Ltd. The Company received net proceeds of $4,737,000 and recorded a net gain of $3,650,000. Note6 - Comprehensive Income Three Months EndedJune 30 Six Months EndedJune30 Net income (loss) $ ) Other comprehensive income Available-for-sale securities, net of taxes - ) Change in unrealized gains on hedging instruments, net of taxes - - - 22 Comprehensive income $ 9 Table of Contents Note7 - Fair Value of Financial Instruments Pursuant to ASC 820, Fair Value Measurements and Disclosures (ASC 820) the Company's determination of fair value incorporates not only the credit standing of the counterparties involved in transactions with the Company resulting in receivables on the Company's consolidated balance sheets, but also the impact of the Company's nonperformance risk on its own liabilities. ASC 820 defines fair value as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (exit price). The Company utilizes market data or assumptions that market participants would use in pricing the asset or liability, including assumptions about risk and the risks inherent in the inputs to the valuation technique. These inputs can be readily observable, marketcorroborated, or generally unobservable. The Company classifies fair value balances based on the observability of those inputs. The following tables set forth by level within the fair value hierarchy the Company's financial assets and liabilities that were accounted for at fair value as of June 30, 2012 and December31, 2011. As required by ASC 820, a financial instrument's level within the fair value hierarchy is based on the lowest level of input that is significant to the fair value measurement. The Company's assessment of the significance of a particular input to the fair value measurement requires judgment, and may affect the valuation of fair value assets and liabilities and their placement within the fair value hierarchy levels. There were no transfers between fair value hierarchy levels for the six months ended June30, 2012. June 30, 2012 Level 1 Level 2 Level3 Total Assets Commodity derivatives $ — $ $ — $ Total $ — $ $ — $ December 31, 2011 Level 1 Level 2 Level3 Total Assets Marketable securities $ $ — $ — $ Commodity derivatives — — Total $ $ $ — $ Marketable securities listed above are carried at fair value. The Company is able to value its marketable securities based on quoted fair values for identical instruments, which resulted in the Company reporting its marketable securities as Level 1. Derivatives listed above include swaps that are carried at fair value. The Company records the net change in the fair value of these positions in “Netgain on derivative contracts” in the Company’s consolidated statements of operations, in case of commodity derivatives, and in “Other comprehensive income”, in case ofinterest rate derivatives. The Company is able to value these assets and liabilities based on observable market data for similar instruments, which resulted in the Company reporting its derivatives as Level 2. This observable data includes the forward curve for commodity prices based on quoted market prices and prospective volatility factors related to changes in the forward curves. As of June30, 2012 and December31, 2011, the Company’s derivative contracts were with major financial institutions with investment grade credit ratings which are believed to have a minimal credit risk. As such, the Company is exposed to credit risk to the extent of nonperformance by the counterparties in the derivative contracts discussed above; however, the Company does not anticipate such nonperformance. Each of the counterparties to the Company’s derivative contracts is a lender in the Company’s Senior Credit Agreement. The Company did not post collateral under any of these contracts as they are secured under the Senior Credit Agreements. 10 Table of Contents Note8 – Segment information Isramco’s primary business segments are vertically integrated within the oil and gas industry. These segments are separately managed due to distinct operational differences, and unique technology, distribution and marketing requirements. The Company’s two reporting segments are oil and gas exploration and production and well service. The oil and gas exploration and production segment explores for and produces natural gas, crude oil, condensate, and NGLs. The well service segment is engaged in rig-based and workover services, well completion and recompletion services, plugging and abandonment of wells and other ancillary oilfield services. Oil and Gas Exploration and Production Segment Oil and Gas segment is engaged in the exploration, development and production of oil and natural gas properties located onshore in the United States and ownership of various royalty interests in oil and gas concessions located offshore Israel. We own varying working interests in oil and gas wells in Louisiana, Texas, New Mexico, Oklahoma, Wyoming, Utah and Colorado and currently serve as operator of approximately 589 wells located mainly in Texas in New Mexico. Well Service Segment Our rig-based services include the completion of newly drilled wells, workover and recompletion of existing oil and natural gas wells, well maintenance, and the plugging and abandonment of wells at the end of their useful lives. The completion and recompletion services provided by our rigs prepare a newly drilled well, or a well that was recently extended through a workover, for production. The completion process may involve selectively perforating the well casing to access production zones, stimulating and testing these zones, and installing tubular and downhole equipment. We typically provide a well service rig and may also provide other equipment to assist in the completion process. The completion process usually takes a few days to several weeks, depending on the nature of the completion. The workover services that we provide are designed to enhance the production of existing wells and generally are more complex and time consuming than normal maintenance services. Workover services can include deepening or extending wellbores into new formations by drilling horizontal or lateral wellbores, sealing off depleted production zones and accessing previously bypassed production zones, converting former production wells into injection wells for enhanced recovery operations and conducting major subsurface repairs due to equipment failures. Workover services may last from a few days to several weeks, depending on the complexity of the workover. The maintenance services that we provide with our rig fleet are generally required throughout the life cycle of an oil or natural gas well. Examples of these maintenance services include routine mechanical repairs to the pumps, tubing and other equipment, removing debris and formation material from wellbores, and pulling the rods and other downhole equipment from wellbores to identify and resolve production problems. Maintenance services generally take less than 48 hours to complete. Our rig fleet is also used in the process of permanently shutting-in oil or natural gas wells that are at the end of their productive lives. These plugging and abandonment services generally require auxiliary equipment in addition to a well servicing rig. The demand for plugging and abandonment services is not significantly impacted by the demand for oil and natural gas because well operators are required by stateand federal regulations to plug wells that are no longer productive. 11 Table of Contents Note8 – Segment information (Continuing) thousands Oil and Gas Exploration & Production Well Service Eliminations Total Three Months Ended June 30, 2012: Sales revenues $ $ $ - $ Intersegment revenues - ) - Office services and other - ) Total revenues and other ) Operating costs and expenses ) Net gains on derivatives, contracts ) - - ) Realized gain on marketable securities - Interest expenses, net - Total expenses and other ) Income before income taxes $ $ $ - $ Net Income - Net income attributable to noncontrolling interests - - Net Income attributable to Isramco - Total Assets $ $ $ - $ thousands Oil and Gas Exploration & Production Well Service Eliminations Total Three Months Ended June 30, 2011: Sales revenues $ $
